 

[ex10-2_001.jpg]

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”) is entered into on this _____ day of
June (“Effective Date”), by and between Electrum Partners, LLC (“Company” or
“EP”), a Nevada limited liability company with offices located at 3571 East
Sunset Road, Suite 300, Las Vegas, NV 89120, and Indoor Harvest Corp (“Client”)
a corporation duly formed, in good standing and operating under the laws of
Texas with a primary address at 5300 East Freeway, Suite A, Houston, TX 77020.

 

RECITALS

 

  A. Company is a consulting firm with expertise and contacts in the legal
Cannabis Industry (“Industry”). This includes close ties with many of the
businesses in the Industry on a nationwide-basis, familiarity with business
operations, marketing and branding, key political operators, political
initiatives, and a broad network of business operators, investors, financial
institutions and other involved parties.         B. Client is interested in
engaging Company to provide specific services assisting Client to operate in the
Cannabis industry.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1) Services

 

Company will provide advisory services to Client as set forth in Exhibit A
attached hereto “Services”.

 

2) Compensation

 

  a) Client will compensate Company as set forth in Exhibit B, attached hereto
“Compensation”.         b) All payments described in Exhibit B consisting of
cash shall be made in U.S. Dollars and submitted electronically as follows

 

ACH/Direct Deposit Bank Name: Wells Fargo Bank         i. Name of Account
Holder: Electrum Partners, LLC   ii. Routing Number: 321270742   iii. Account
Number: 5252435481

 



 

 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

   

 

3) Acceleration and Late Fees

 

  a) If Client fails to pay by due date for any payment due hereunder, Client
will have ten (10) days to cure (“Cure Period”) after the date that Notice to
Cure is sent to Client by Company, which Notice will be effective if sent by 1st
class mail and/or email. If delinquent payment is not received by Company within
the Cure Period, all payments due hereunder will accelerate and the full balance
of the complete unpaid amount will be immediately due and payable to Company.  
      b) Late fees (“Late Fees”) shall be added to any amount of money due to
Company pursuant to this Agreement which have not been paid by the due date
(“Unpaid Principal”). The Late Fees will be 1.5% per month of all Unpaid
Principal and will continue to accumulate until the Unpaid Principal is paid in
full. Payments tendered to Company will be credited against Late Fees before any
payments are credited against the Unpaid Principal.

 

4) Independent Contractor

 

Both Client and Company agree that Company is an independent contractor in the
performance of its duties under this Agreement. Nothing contained in this
Agreement shall be construed to imply that Company, or any employee, agent or
other authorized representative of Company, is a partner, joint venturer, agent,
officer or employee of Client. Neither party shall have the authority or right
to bind the other party to any agreement with a third party except that Company
will have the right to bind Client to certain contracts with prior written
approval of Client.

 

5) No Legal or Accounting Advice

 

Although Company will work Client’s attorneys and accountants where appropriate
and necessary, Company will not undertake to provide any legal or accounting
advice to Client.

 

6) Term /Termination

 

The Term, and any additional Termination provisions for this Agreement are set
forth in Exhibit C, attached hereto (as “Term/Termination)

 

7) Mutual Confidentiality, Non-Disclosure and Non-Circumvent

 

  a) During the term of this Agreement, the parties may disclose information to
each other, which shall remain confidential. For purposes of this Agreement,
“Information” shall mean any information, whether written, digital or verbal,
which has been, or during the Term of this Agreement will be, furnished or
disclosed by the party disclosing the Information (the “Discloser”) or its
employees, consultants or agents, pertaining to or regarding the business,
financial condition, sales, research, strategies, products, developments,
methodologies, techniques, processes, plans, customers, distributors, suppliers,
properties and operations of Discloser, and including without limiting the
generality of the foregoing, all technical information of any nature whatsoever
and all techniques, improvements, marketing plans, research or data, budgets,
projections, forecasts, financing plans, time lines for implementation,
inventions, trade secrets, know-how, discoveries, patents, patent applications,
products, products in development, pricing, services, data, formulas,
formulations, recipes, compositions, unpublished databases, clinical study
results and protocols, access codes, computer programs, processes, drawings,
designs, research, plans or specifications relating thereto.

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

   

 

  b) The party receiving the Information (the “Recipient”) agrees that it shall
keep the Information of the Discloser confidential in that it shall only use the
Information in furtherance of the purposes of this Agreement and shall not
disclose the Information to any 3rd party unless expressly permitted otherwise
herein or by additional written agreement of the parties (“Obligation of
Confidentiality”).         c) Notwithstanding the foregoing, Discloser agrees
that Recipient shall have no Obligation of Confidentiality with respect to any
Information which:

 

  i) is already rightfully known to Recipient; or   ii) is or becomes publicly
known through no wrongful act of Recipient; or   iii) is rightfully obtained by
Recipient from a third party without similar restriction and without breach of
this Agreement; or   iv) is independently developed by Recipient without breach
of this Agreement; or   v) is disclosed pursuant to a Court order or as required
by an agency of the United States Government under its applicable regulations,
provided, however, that in such event Recipient shall notify Discloser in
writing not less than 21 days in advance of any disclosure or planned
disclosure.

 

  d) Discloser and Recipient further agree that the Information disclosed
pursuant to this Agreement shall not include any third party proprietary or
confidential information.         e) Discloser shall retain title to all forms
of the Information, including, but not limited to, written documentation
disclosed pursuant to this Agreement and all copies thereof. Recipient shall not
copy or reproduce, in whole or in part, any Information without written
authorization from Discloser, except as reasonably required to accomplish the
purposes stated in this Agreement.         f) The Parties agree that,
notwithstanding anything contained herein to the contrary, the Obligation of
Confidentiality shall expire two years from the disclosure of any confidential
Information, and shall survive the termination of this Agreement.

 

8) Press Releases or Other Publicity

 

Client will not issue any press releases, public statements or public comment
regarding this Agreement or its relationship with Electrum Partners, without the
express written consent of Electrum Partners.

 

9) Expenses

 

Client understands that throughout the course of providing its services,
Electrum Partners may have out-of-pocket costs that will be required to be
reimbursed, or paid for directly, by Client. Limited out-of-pocket costs,
including travel, third parties, licensing/filing fees, etc., will be the
responsibility of Client. Any and all reimbursable expenses shall be
pre-approved by Client.

 

 



 



Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 



  

 

 

10) Other Clients

 

Nothing in this Agreement shall prevent Company from working for, representing
or assisting other clients or customers for any reason in any capacity.

 

11) Non-Solicitation/Non-Hire

 

During the Term, and for two (2) years following the Termination of this
Agreement, Client will not, and will cause its Affiliates not to, directly or
indirectly, solicit for employment or hire or employ or seek to entice away from
the Company or any of its Affiliates any employee of the Company or any of its
Affiliates; provided, however, that this section shall not prohibit any
advertisement or general solicitation (including through the use of executive
recruiters) that is not specifically targeted at employees of the Company and
its Affiliates, or prevent Client from offering employment to or employing,
persons who respond to such advertisements or such general solicitations.
Affiliates means any business concern, organization or individual under common
control, by majority ownership or management contract

 

12) Representations and Warranties

 

Client represents and warrants that:

 

  a) it is duly organized, validly existing and in good standing under the laws
of the Jurisdiction of its formation;   b) that it is properly licensed,
authorized and permitted in any jurisdiction in which it conducts business;   c)
that it has carefully read and understood this Agreement;   d) that it has full
authority to enter into this Agreement and into the transactions contemplated
hereby; and   e) that entry into this Agreement will not conflict or cause
conflict with the rights of any third parties who are not parties to this
Agreement.

 

13) Binding Effect

 

This Agreement shall be binding upon and inure to the benefit the parties and
their respective heirs, successors and permitted assigns.

 

14) Counterparts; Facsimile & Electronic Signatures

 

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that facsimile or digital
signatures, such as those used in DocuSign, of this Agreement shall be deemed a
valid and binding execution of this Agreement.

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

   

 

15) Notices & Contact Information

 

For Notices to Company:

Electrum Partners, LLC
ATTN: General Counsel
3571 East Sunset Road, Suite 300
Las Vegas, NV 89120
notices@electrumpartners.com

 

For Client Notices:

 

Indoor Harvest Corp

ATTN: Dan Weadock

5300 East Freeway, Suite A

Houston, TX 77020

dweadock@indoorharvest.com

 

16) Jurisdiction

 

Jurisdiction and venue for any dispute, claim, or any other legal proceedings,
in relation to this Agreement, lies in Clark County, Nevada. This Agreement
shall be deemed to be a contract made under the laws of the State of Nevada and
for all purposes shall be governed by and construed in accordance with the laws
of said state without regard to its conflict of law principals.

 

17) Arbitration

 

Controversies or claims arising out of or relating to this Agreement, or the
breach thereof, shall be resolved by the American Arbitration Association
pursuant to its Rules of Commercial Arbitration, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof, Arbitration hearings shall occur in Clark County, Nevada after an
attempt is made by both parties to resolve the issue amicably. The prevailing
party will be entitled to recover its reasonable attorney’s fees and costs.

 

18) Limitation of Damages

 

Company shall not be liable to Client for any claim or damages of any kind,
including, without limitation, any incidental, consequential, collateral
damages, or lost profits that may arise or result from Company’s activities as
contemplated hereunder, whether such claim be based on warranty, contract, tort
or any other legal theory, even if Company has been advised of the possibility
if such damages in advance, except for the case where Company may have been
found by a duly authorized body of competent and final jurisdiction to have
acted with willful misconduct. Notwithstanding the foregoing disclaimer, if a
court or arbitrating body of competent jurisdiction determines that Company is
liable for losses or damages for any reason, in no event shall the total
liability exceed the amount of cash compensation paid to Company as provided
herein.

 

19) Waiver

 

No waiver by a party of any provision of this Agreement shall be considered a
waiver of any other provision or any subsequent breach of the same or any other
provision.

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

   

 

20) Assignment

 

This Agreement shall not be assignable by either party without written
permission by the other party.

 

21) Severability

 

If any condition or covenant herein contained is held to be invalid or void by
any court of competent jurisdiction, the same shall be deemed severable from the
remainder of this Agreement and shall in no way effect the other covenants and
conditions contained herein.

 

22) Multiple Parties

 

If more than one person or entity, or any combination thereof executes this
Agreement on behalf of Client, each will be held jointly and severally liable
for the obligations of Client.

 

23) Entire Agreement

 

This is a complete agreement. It contains the entire understanding and agreement
between the parties about the subject matter contained herein and supersedes any
prior agreements. This Agreement may be amended only by a written document
executed by all parties hereto.

 

24) Headings

 

The section headings contained in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

25) Construction

 

The language in all parts of this Agreement shall be in all cases construed
according to its fair meaning and not strictly for or against either party.

 

[Signature Page Follows]

 



 

 



Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 



  

 

 

IN WITNESS WHEREOF, the Client and Company have executed this Agreement as of
the date first set forth above.

 

ELECTRUM PARTNERS, LLC:  

INDOOR HARVEST CORP.



          By:     By: Name: Leslie Bocskor   Name:

Daniel Weadock



Title: President   Title: Chief Executive Officer

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

   

 



EXHIBIT A

SERVICES



Electrum Partners, LLC will provide Business Strategy Advisory Services for
Indoor Harvest Corp.

 

Objectives:

 

  1. Work with INDQ senior management team to bring in appropriate and vetted
capital partners from our extensive network of sources, to facilitate the
company’s capital formation goals of raising three tranches over a 24-month
period; an initial tranche of $1mm in Phase 1, a second raise of $Xmm+ by end of
Phase 2, followed by a third raise of $Xmm+ by the end of Phase 3.   2. Provide
guidance, expertise, and associated data so that INDQ can determine what path to
follow in the development and delivery of a communications strategy, overarching
business strategy, ideal business structures and public markets strategies all
focused on driving shareholder value   3. Make available pertinent information
relating to industry trends and key strategies for success   4. Facilitate and
collaborate on conversations with bankers, investors, and potential partners for
the company’s growth, market reputation, institutional awareness and support.  
5. Identify, vet, and deliver potential strategic partners and business
development opportunities that align with INDQ initiatives   6. Assist in the
identification of new markets, domestic and international for adult use and MMJ
markets and jurisdictions, where in line with company goals   7. Provide key
insights revolving around government affairs and relationships that will benefit
INDQ’s initiatives   8. Work with INDQ senior management team to bring in
appropriate and vetted Merger and/or Acquisition candidates that meet INDQ’s
goals for revenue and fit with the INDQ plan, through the Electrum Partners
Network, and work with the INDQ team through every element of any transaction.

 

●Services:

 

  ○ Phase 1: Months 1 - 8

 

  ● Receive and review all necessary INDQ internal documents relevant to the
project   ● Develop a plan (capital stack) for raising necessary capital over
the 24-month term of this engagement.   ● In conjunction with the INDQ team,
answer the questions of requirements and timing for hiring key professionals to
expedite the plan and facilitate decision making process for what path INDQ will
follow   ● Decision points about public markets structure and approach as it
regards spinoffs, consolidation and segregation of assets   ● Assist, with the
cooperation of the INDQ team, in the raising of $1M in capital – if this cannot
be completed by the end of month 6, the process will be near completion

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

 

 

  ○ Phase 2: Months 9 – 16

 

  ● With initial defined structure based on previous decision points, we will
assist the INDQ team in the implementation of all strategic elements of the
plan.   ● Relationships, recommendations and timing on           ● Investment
Bankers/Broker Dealers     ● Investor Relations team/firm     ● Public markets
structure and approach as it regards spinoffs, consolidation and segregation of
assets     ● Securities Attorneys recommendations and strategy - who, when,
where (existing or additional)     ● Auditors and Audits recommendations and
strategy - who, when, where (existing or additional)     ● Strategy and
recommendations on C-Level team building for key functions for public markets
effectiveness and success     ● Strategy and recommendations on Board of
Directors membership and structure           ● All materials for INDQ that will
affect the outcome and valuation of INDQ for Phase 2 and 3 Raise efforts ($Xmm+)
to be reviewed and if needed revisited and revised. Electrum will provide
feedback and guidance and final document production will be by the INDQ team.  
● Continue to monitor the performance of, and advise on strategy and changes to,
all materials for INDQ that will affect the outcome and valuation of INDQ for
Phase 3 capital raise ($5mm+) to be reviewed and if needed continually revisited
and adjusted.

 

These include:

 

  ● Offering documents   ● Websites and Social media platform presence   ● PR
profile and overall market awareness and presence   ● Foundational Corporate
documents   ● All financial documents, both current and projected

 

Electrum will provide feedback and guidance. Any final document production will
be created by the INDQ team.

 

  ● Develop Strategy and implementation of a Business Development and
Partnership program to identity and develop the ideal partnerships and projects
to enhance valuation, attractiveness of the project and generate revenue.   ●
Assist, with the cooperation of the INDQ team, in the raising of $Xmm in capital
– All preparation activities to be completed by the end of month 8, so the
process will be ready for a Phase 2 and 3 executions, in either the public
markets or through private market direct investors (PIPE), debt structures or
other appropriate transaction types.

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

 

 

  ○ Phase 3: Months 17 – 24

 

  ● With final defined structure based on previous decision points, we will
assist the INDQ team in the implementation of all strategic elements of the
plan.   ● Continue to curate and manage relationships, providing recommendations
and strategy for optimal outcomes from each of the following:             ●
Investment Bankers/Broker Dealers     ● Investor Relations and Public Relations
firms     ● Broker Dealers, Investment Funds, and other key institutional
support     ● Securities Attorneys     ● Auditors     ● Strategy and
recommendations on C-Level team building for key functions (CFO, etc.) for
public markets effectiveness and success     ● Strategy and recommendations on
Board of Directors team building for key functions (outside directors, audit
committee, compensation committee, etc.) for INDQ’s effectiveness and success in
the public markets           ● Continue to monitor the performance of, and
advise on strategy and changes to, all materials for INDQ that will affect the
outcome and valuation of INDQ for Phase 3 capital raise ($Xmm+) to be reviewed
and if needed continually revisited and adjusted.

 

These include:

 

  ● Offering documents   ● Websites and Social media platform presence   ● PR
profile and overall market awareness and presence   ● Foundational Corporate
documents   ● All financial documents, both current and projected

 

Electrum will provide feedback and guidance. Any final document production will
be created by the INDQ team.

 

  ● Continue to provide Strategy and ongoing implementation of a Business
Development and Partnership program to identity and develop the ideal
partnerships and projects to enhance valuation, attractiveness of the project
and generate revenue.   ● Ongoing strategic assistance and curation, with the
cooperation of the INDQ team, in the completion of the capital formation goals
for Phase 3 of $Xmm+, either in the public markets, or through private markets
direct investors (PIPE), or debt structures appropriate to the business need,
based on decision points made in Phases 1 and 2.

 

In order to successfully complete this project, Electrum Partners will have its
full complement of staff and associated experts in related fields. We will
provide weekly conversations with INDQ, updates, responses to INDQ’s questions,
and requests for input from INDQ.

 



 
 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

 

 

EXHIBIT B

COMPENSATION

 

Compensation for the Services will be provided to Company as follows.

 

1) Compensation.

 

  a) Cash Component. In consideration for the performance of the consulting
services described in Schedule A to this agreement, Electrum Partners shall be
compensated $10,000 each month (“Monthly Fee”) for the term of this agreement.
The initial payment will be due immediately upon the execution of this
agreement, and following payments will be due on the 1st of every subsequent
month for the Term of this Agreement.           Payment Schedule as follows:    
      Electrum Partners agrees to defer Monthly Cash Fees accrued from Execution
Date until Sept 15th, 2018, at which time Monthly Payments begin as normal per
the above. Defferment of such accrued Cash Fees will continue until such time as
Client raises $1,000,000.00 at any time after execution of this Agreement, via
any means, at which time all accrued deferred payments will become immediately
due and payable by Client to Company.         b) Equity Component. Client shall
grant to Electrum Partners (or an entity controlled by Electurm such that
Electrum is deemed to be the sole beneficial owner under Rule 13d-3 promulgated
under the Exchange Act) an aggregate of 924,500 shares of restricted common
stock of the Company, representing 3.7% interest in the Company, consistent with
the grant and vesting schedule set forth in the table below; provided, however,
that no grant shall be made, and no shares shall be issued with respect to any
grant, if Electrum is not contracted by the Company on the respective date of
grant as set forth in the table below.

 

Date of Grant  Number of Shares   Date of Vesting Effective Date of Agreement 
 424,500   Effective Date July 1, 2018   50,000   August 1, 2018 August 1, 2018 
 50,000   September 1, 2018 September 1, 2018   50,000   October 1, 2018 October
1, 2018   50,000   November 1, 2018 November, 2018   50,000   December 1, 2018
December 1, 2018   50,000   January 1, 2019 January 1, 2019   50,000   February
1, 2019 February 1, 2019   50,000   March 1, 2019 March 1, 2019   50,000   April
1, 2019 April 1, 2019   50,000   May 1, 2019 Total   924,500    

 

With respect to each grant set forth in the table above, the shares subject to
that grant will only vest if Electrum is contracted under the terms of this
agreement on the date of vesting as set forth in the table above. If Electrum is
not deemed under contract on a particular date of vesting, the shares that are
subject to that grant will be forfeited by Electrum.

 

  c) In addition, if the Company, or any of its affiliates are funded or
acquired by means of merger, consolidation, joint venture, exchange offer,
purchase of securities or assets, or other transactions, by an entity, as a
result of an introduction made by Electrum Partners during the period of this
Agreement, or at any time prior to the second (2nd) anniversary of the execution
of this agreement, regardless of any execution of the early termination clause
(exhibit3.2), or if the Company uses the services of Electrum Partners in
conducting or assisting in negotiations in structuring a transactions with any
party, the Company shall vest all ownership previously granted on an accelerated
basis, 100% of the unvested shares, at the closing of said transaction.

 



 

 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 

 

 

 

EXHIBIT C

TERM/TERMINATION

 

  1. Term. This Agreement shall commence on the Effective Date for an initial
term of Two Years (24 months) and shall be renewed for successive One Year
(12-month) periods unless either party serves written notice of non-renewal a
minimum of 60 days prior to the any renewal term.         2. Early Termination.
After 90 days from the Effective Date, either party may terminate this Agreement
for any reason or no reason by providing 30 days written Notice of Termination
(“30 Day Notice” or the “Notice”) to the other party. In such circumstance this
Agreement will terminate 30 days after receipt of Notice with all obligations
hereunder continuing until such 30-day termination.         3. Upon termination,
each party will be relieved of their obligations hereunder except for those
which expressly survive termination.

 



 

 

Electrum Partners, LLC

3571 East Sunset Road, Suite 300 Las Vegas, Nevada 89120

www.electrumpartners.com

 





 

 

 